Case 4:20-cr-00749-FRZ-EJM Document1 Filed 02/05/20 Page 1 of 1

CRIMINAL COMPLAINT

 

DISTRICT of ARIZONA

United States District Court

 

United States of America DOCKET NO.
v.

 

Jesus Guillon A
YOB: 1989; Citizen of Mexico macistMg sc 9Q 9 31 J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) \

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about February 4, 2020, at or near Arivaca, in the District of Arizona, Jesus Guillon, an alien, entered, and was
found in the United States of America after having been denied admission, excluded,:deported, and removed from the
United States through Brownsville, Texas on January 1, 2020, and without obtaining the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jesus Guillon is a citizen of Mexico. On January 1, 2020, Jesus Guillon was lawfully denied admission, excluded,
deported and removed from the United States through Brownsville, Texas. On February 4, 2020, agents found Jesus
Guillon in the United States at or near Arivaca, Arizona, without the proper immigration documents. Jesus Guillon
did not obtain the express consent of the Attorney General or the Secretary of the Department of Homeland Security
to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED SIGNA < (official title)
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge. oe

LMG2/JJO opftefaL TITLE

AUTHORIZED AUSA /s/ Liza Granoff nO , YY.
\y Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

SIGNATURE OF MAGISTRATE y / veblne YY, Korean DATE

February 5, 2020

 

 

') See Federal rules of Criminal Procedure Ruld 3 ay 54

4

 
